Title: Giovanni Battista Fancelli to Thomas Jefferson, 11 November 1817
From: Fancelli, Giovanni Battista
To: Jefferson, Thomas


                    
                        Livorno 11 Novembre 1817
                    
                    Ho l’Onore di parteciparli di averle tratto in questo giorno 635 Pezi duri di Spagna, e 48 Centimi a 10/ giorni Vista in favore del Sigre Tommaso Appleton Console di America, che avrà la bontà di accoglere, essendo tal Somma il Bilancio dovuto ⅌ l’Eredità del Sigre Bellini, come essendo da lei autorizato nella lettera al detto Sigre Appleton
                    Si compiaccia di accettare i dovuti Ringraziamenti, e l’Espressioni del mio Rispetto, con che passo a dichiararmi 
                    
                        Di Lei Devo e Obbo Serv
                        Il Cano Gio: Batta. Fancelli Mo Pa
                    
                  
                    Editors’ Translation
                    
                        
                            Leghorn 
              11 November 1817
                        
                        I have the honor to inform you that I have this day drawn 635 Spanish pesos duros and 48 cents at ten days’ sight in favor of Mr. Thomas Appleton, the American consul,  who will have the goodness to receive it, as you authorized me in the letter to the aforementioned Mr. Appleton, this sum being the balance owed from Mr. Bellini’s estate
                        Please accept all due thanks and the expressions of my respect, with which I declare myself
                        
                            Your very devoted and most obliged servant
                            Canon Gio: Batta. Fancelli in his own hand
                        
                    
                